Citation Nr: 0808942	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  03-36 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a 
skull fracture, to include as secondary to a service-
connected disorder.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to a service-connected disorder.

3.  Entitlement to service connection for right ear hearing 
loss, to include as secondary to a service-connected 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to July 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).

A motion to advance this case on the Board's docket was 
received in July 2006, and granted by the Board in August 
2006, for good cause.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran's service medical records do not show 
evidence of a skull fracture, right ear hearing loss, or 
tinnitus in service, or of right ear hearing loss within one 
year of service separation.

2.  The postservice medical evidence of record shows that the 
veteran sustained a skull fracture in 1988.

3.  The evidence of record reflects that the veteran's 1988 
skull fracture and resulting residuals, to include dizziness 
and lightheadedness, resulted from his service-connected 
coronary artery disease.

4.  The veteran has current diagnoses of right ear hearing 
loss and tinnitus.

5.  The evidence of record relates the veteran's right ear 
hearing loss and tinnitus to both inservice acoustic trauma 
and to his 1988 skull fracture.




CONCLUSIONS OF LAW

1.  Residuals of a skull fracture are proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  Right ear hearing loss is proximately due to a service-
connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

3.  Tinnitus is proximately due to a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent regulations concerning VA's duties to notify and 
assist were recently amended, and VA has issued regulations 
implementing these amendments.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without 
deciding whether VA's duties to notify and to assist have 
been satisfied in the present case, the Board concludes that 
it may proceed with adjudication of the veteran's appeal.  
This is so because the Board is taking action favorable to 
the veteran by granting the issue on appeal.  As such, this 
decision poses no risk of prejudice to the veteran. See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) (additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected disorder 
is also compensable under 38 C.F.R. § 3.310).

The Board notes that service connection is currently in 
effect for the veteran's coronary artery disease, with 
history of myocardial infarction.  The veteran has asserted 
that the coronary artery disease and hypertension, which 
developed following his inservice left leg amputation, 
resulted in a 1988 incident where he experienced syncope, 
fell to the floor, and fractured his skull.  He has also 
asserted that the 1988 incident caused his tinnitus, and has 
argued that his right ear hearing loss was caused both by 
exposure to inservice acoustic trauma and his 1988 skull 
fracture.

Residuals of a Skull Fracture

The veteran has asserted that his 1988 skull fracture, and 
related residuals including dizziness and lightheadedness, 
resulted from a syncopal episode which he argues was the 
result of his service-connected coronary artery disease.  To 
that end, his service medical records show no evidence of a 
skull fracture, but a February 1988 private medical records 
notes that the veteran had a syncopal episode, fell, and 
sustained a basal skull fracture.  The November 2002 VA 
neurology examination also noted that the veteran reported 
continuing to experience dizziness and lightheadedness since 
the 1988 skull fracture.

In this case, the weight of the evidence shows that the 
veteran's skull fracture is the result of treatment for his 
service-connected coronary artery disease.  Physician's notes 
from February 1988 and March 1988 private medical records 
question whether the veteran's fall had been caused by a 
cardiac syncope episode, as the veteran had previously noted 
his prior experiences with chest pain.  Additionally, the 
November 2002 VA neurology examiner stated that treatment of 
the veteran's coronary artery disease caused orthostatic 
hypertension, which may have resulted in dizziness that may 
have led to the 1988 fall and skull fracture.  Additionally, 
and perhaps most critically, the November 2006 VA examiner 
concluded that the veteran's syncopal episodes were 
cardiogenic (resulting from a disease or disorder of the 
heart), as the type of vertigo the veteran reported having 
usually did not cause syncope.  Thus, the November 2006 VA 
examiner essentially stated that the syncopal episode leading 
to the veteran's 1988 fall, resulting in a skull fracture, 
was the result of his service-connected coronary artery 
disease.  

Although an October 2007 VA examiner stated that there was no 
clear cause for the veteran's February 1988 syncopal episode, 
resulting in the skull fracture, and that no history or 
physical examination shed additional light on the reason for 
the fall, it is not clear to the Board that this examiner 
reviewed any prior medical evidence associated with the 
claims file, to include the evidence discussed above.  The 
Board notes that any opinion offered without consideration of 
the veteran's entire recorded medical history is not 
probative for VA purposes; the lack of a claims file review 
deprives any examiner, VA or private, of knowing the 
veteran's entire medical history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Accordingly, because the 
weight of the evidence substantiates the veteran's claim that 
his 1988 skull fracture was related to his service-connected 
coronary artery disease, service connection for residuals of 
a skull fracture, to include dizziness and lightheadedness, 
is warranted.

Tinnitus

Review of the veteran's service medical records shows no 
evidence of tinnitus in service or at service separation.  
However, the veteran has not asserted that his tinnitus was 
incurred in military service; conversely, he claims that it 
was the result of the 1998 incident resulting in his skull 
fracture.  To that end, a current diagnosis of tinnitus is of 
record; the veteran reported having had tinnitus for many 
years during August 2001 and October 2002 VA outpatient 
visits, and indicated that he had experienced tinnitus since 
his 1988 fall during VA examinations in November 2002 and 
November 2006.  

Although different opinions exist with respect to the 
etiology of the veteran's tinnitus, both opinions conclude 
that it is related to service on either a direct or secondary 
basis.  The October 2002 VA audiological examination 
concluded that the veteran's inservice exposure to acoustic 
trauma was at least in part the cause of his tinnitus.  
Further, the November 2002 VA examiner concluded that the 
veteran's hearing impairment, to include his tinnitus, may 
have been the result of the trauma of his 1998 skull 
fracture.  As noted above, the 1988 skull fracture incident 
was determined to have resulted from a cardiogenic syncopal 
episode brought on by treatment of the veteran's service-
connected coronary artery disease.  Moreover, no opinion of 
record contradicts either of these opinions.  Thus, with the 
weight of the evidence in support of a nexus between the 
veteran's current disability, and his military service or a 
service-connected disorder, service connection for tinnitus 
is warranted.

Right Ear Hearing Loss

In addition to those regulations pertinent to service 
connection claims discussed above, service connection may be 
granted for sensorineural hearing loss if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  To that end, it is clear 
that the veteran has a current diagnosis of right ear hearing 
loss.  The emergency room records of his initial treatment 
for the February 1988 fall noted that he was found with blood 
coming from his right ear, which was found to have originated 
in the right external auditory canal, and that as a result of 
a torn tympanic membrane he was experiencing right ear 
hearing loss.  Moreover, an October 2002 VA audiological 
evaluation found moderately severe to profound sensorineural 
hearing loss in the right ear and essentially normal hearing 
loss in the left ear.  


In this case, the veteran asserts both that his right ear 
hearing loss is related directly to service on the basis of 
exposure to acoustic trauma, and as a result of his 1988 
skull fracture.  After a thorough review of the veteran's 
claims file, the Board concludes that the weight of the 
evidence substantiates the veteran's claim for service 
connection for right ear hearing loss.  

The October 2002 VA ear disease examiner concluded that the 
veteran's hearing loss was possibly related to his 1988 skull 
fracture.  The October 2002 VA audiology examiner concluded 
that the veteran's inservice acoustic trauma (reported by the 
veteran as having been experienced during his Infantry 
service in the 1944 campaign in Normandy, France) was at 
least a partial factor in the veteran's right ear hearing 
loss.  The November 2002 VA examiner noted that the veteran's 
diminished hearing was the result of the trauma incurred at 
the time of the 1988 skull fracture.  As noted above, the 
1988 skull fracture incident resulted from a cardiogenic 
syncopal episode brought on by treatment of the veteran's 
service-connected coronary artery disease.  Additionally, and 
perhaps most critically, the November 2006 VA examiner 
concluded that the veteran probably had sensorineural hearing 
loss which resulted from inservice acoustic trauma, and was 
then acutely worsened as a result of the skull fracture.  No 
opinion of record contradicts either of these opinions.  
Thus, with the weight of the evidence in support of a nexus 
between the veteran's current disability, and his military 
service or a service-connected disorder, service connection 
for right ear hearing loss is warranted.


ORDER

Service connection for residuals of a skull fracture is 
granted, subject to the applicable regulations concerning the 
payment of monetary benefits.  

Service connection for tinnitus is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.

Service connection for right ear hearing loss is granted, 
subject to the applicable regulations concerning the payment 
of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


